EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with thisQuarterly Report of China HGS Real Estate, Inc. (the “Company”) on Form 10-Q for the quarter ending March 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Xiaojun Zhu, Chief Executive Officer and Chief Financial and Accounting Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1.This Reportfully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained inthis Reportfairly presents, in all material respects, the financial condition and results of operations of China HGS Real Estate, Inc. Date: May 16, 2011 By: /s/Xiaojun Zhu Xiaojun Zhu Chief Executive Officer Chief Financial Officer (Principal Executive and Accounting Officer)
